      Case 2:18-cr-00132-RAJ Document 757 Filed 04/17/20 Page 1 of 1



 1                                           THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 7                                AT SEATTLE
 8
      UNITED STATES OF AMERICA,                  No. CR18-132 RAJ
 9
                             Plaintiff,          ORDER GRANTING MOTION TO
10                                               FILE OVERLENGTH BRIEF
      v.
11    MICHAEL SCOTT MORGAN, JR.

12                           Defendant.

13

14
            The Court, having received and reviewed the Defendant’s Motion to File
     Overlength Brief, and based on all of the other records and files in this
15
     prosecution, and good cause appearing,
16
            It is hereby ORDERED:
17
            The Motion to File Overlength Brief (Dkt. #745) is GRANTED.
18
            DATED this 17th day of April, 2020.
19

20                                                     A
21                                                     The Honorable Richard A. Jones
                                                       United States District Judge
22

23

24


     ORDER GRANTING MOTION TO FILE                          LAW OFFICES OF JOHN HENRY BROWNE, P.S.
     OVERLENGTH BRIEF - 1                                              801 SECOND AVENUE, SUITE 800
                                                                       SEATTLE, WASHINGTON 98104
                                                                    (206) 388-0777 • FAX: (206) 388-0780
